 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------x
 RICKY JOSHUA BENNY,

                                                                  Rule 26 Disclosure
                                    Plaintiff,
                                                                  20-cv-1908 (KAM)(ST)
              - against -

 THE CITY OF LONG BEACH, et al.,

                        Defendants.
 -----------------------------------x


        Defendants CITY OF LONG BEACH, CITY OF LONG BEACH POLICE

DEPARTMENT, ROCCO WALSH, and JOSEPH WIEMANN, through their attorneys Bond,

Schoeneck & King, PLLC, provide the following disclosures pursuant to Rule 26 of the Federal

Rules of Civil Procedure. Defendants reserve the right to supplement these disclosures as needed

to identify additional witnesses and/or documents or other materials on which Defendant may rely:

INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT THE
DEFENDANT MAY USE TO SUPPORT ITS DEFENSES:

        1.       P.O. Rocco Walsh

        2.       P.O. Joseph Wiemann

        3.       P.O. Ryan Kraemer

        4.       P.O. John Leddy

        5.       P.O. John Roll

        6.       P.O. Ryan Branch

        7.       Sgt. Lee Nielsen

        8.       Lt. Richard Dipalma

        Contact information for the foregoing individuals is as follows:


11910826.1 1/22/2021
        c/o Corporation Counsel of the City of Long Beach
        1 West Chester Street
        Long Beach, New York 11561

        All of the individuals identified above may have information or personal knowledge of the
alleged incident and claims based upon either their presence at the scene(s), their interaction with
Plaintiff, their encounter with Plaintiff, their observations of Plaintiff, their medical treatment of
Plaintiff, and/or discussions and/or review of related paperwork.

        Defendants represent that they have yet to engage in discovery and, therefore, are not fully
aware of information possessed by certain individuals. Defendants reserves the right to supplement
this disclosure and/or to rely upon individuals disclosed by Plaintiff.

       Defendants will voluntarily disclose additional individuals who are likely to have
discoverable information that Defendants may use to support their claims or defenses, unless solely
for impeachment or unless Plaintiff is already aware of those individuals and/or individuals have
already been identified to or by Plaintiff pursuant to other discovery (interrogatories, depositions,
requests for production of documents, etc.).


DOCUMENTS DEFENDANT MAY USE TO SUPPORT ITS DEFENSES:

        (a)            Arrest and arrest-related paperwork;
        (b)            Transcripts of court proceedings;
        (c)            Certificate(s) of disposition;
        (d)            Witness statements;
        (e)            Judicial decisions and filings related to Plaintiff;
        (f)            Videos;
        (g)            City Court and District Court filings.

       Defendants represent that they have yet to engage in discovery and, therefore, are not fully
aware of all documents that may be used to support their defense. Defendants reserve the right to
supplement this disclosure as further information might become available to them.

COMPUTATION OF DAMAGES:

        Not applicable.

DISCLOSURE OF INSURANCE AGREEMENTS:

Berkley Insurance Company
PEM 0000045-03

Policy Limits:                                 $5,000,000
SIR



11910826.1 1/22/2021
General Liability                            $500,000
Public Official, Employment Practices        $150,000


ADDITIONAL INFORMATION:

        These disclosures represent Defendants’ good-faith effort to provide the information
required under Rule 26(a)(1) of the Federal Rules of Civil Procedure. Defendants reserve the right
to amend and/or supplement this disclosure to provide such other, additional, or different
information as may become known during the pendency of this action. Defendants reserve their
right to withhold any documents subject to protection under the work-product doctrine, attorney-
client or other privilege. This disclosure is made subject to and without waiving the right of
Defendants to object to the discovery, use, and/or admissibility of any document or testimony by
any witness listed herein on any basis in this action or any other proceeding.

Dated: New York, New York
       January 22, 2021
                                                    BOND, SCHOENECK & KING, PLLC



                                                    By:
                                                    ____________________
                                                    Howard M. Miller, Esq.
                                                    Attorneys for Defendants
                                                    1010 Franklin Avenue, Suite 200
                                                    Garden City, New York 11530
                                                    Telephone: (516) 267-6300
                                                    Fax: (516) 267-6301
                                                    hmillerh@bsk.com




11910826.1 1/22/2021
